1

2

3                              UNITED STATES DISTRICT COURT
4
                                       DISTRICT OF NEVADA
5
                                                  ***
6     MARIO ESPINOZA,                                   Case No. 3:21-cv-00198-MMD-WGC
7                                  Petitioner,
                                                                       ORDER
             v.
8
      WILLIAM “BILL” GITTERE, et al.,
9
                               Respondents.
10

11          Petitioner Mario Espinoza has submitted a pro se petition for writ of habeas corpus.

12   (ECF No. 1-1.) On June 16, 2021, the Court directed Espinoza, within 30 days, to either

13   (1) pay the $5.00 filing fee or (2) submit a financial certificate completed and signed by

14   an authorized officer and an inmate account statement for the past six months. (ECF No.

15   4.)

16          Espinoza has now filed a motion to extend time (ECF No. 5) to file an application

17   to proceed in forma pauperis or pay the filing fee. Espinoza explains that he needs an

18   extension of time to file a fully completed application to proceed in forma pauperis due to

19   delays processing the documentation by the Nevada Department of Corrections.

20          It is therefore ordered that Petitioner Mario Espinoza’s motion to extend time (ECF

21   No. 5) is granted.

22          It is further ordered that Espinoza must either pay the $5.00 filing fee or submit a

23   completed financial certificate and his inmate account statement for the past six months

24   on or before August 16, 2021.

25          It is further ordered that if Espinoza fails to comply with this order, this action may

26   be dismissed without prejudice.

27          DATED THIS 30th Day of June 2021.

28                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
